DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PLATED PRODUCT.
Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding Claim 1, at line 3, the word “wherein” could be introduced before the phrase “a total thickness”. Regarding Claim 1, at the antepenultimate line, the word “and” could be introduced before the phrase “the nickel layer”.  These changes would render the claim a proper sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by the term “on” (all occurrences). Does this requirement preclude intervening layers or not necessarily. Analogous rejection applies to Claim 4 (all occurrences).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu CN 107146964. Hu teaches Cu terminal plated with Cu layer [8], Ni-W layer [7 corresponds to claimed Ni layer], Au layer, Ni-W layer [5, corresponds to claimed Ni-W layer], Au layer [4, corresponds to claimed inner golden layer], Pd layer [3], Au layer [2, corresponds to claimed outer golden layer], and Rh-Ru layer [1]. See Hu (Figure 1; Abstract; and pages 4-6). Under BRI, the “on” language is not interpreted to necessarily preclude intervening layers. Hu may not exemplify coating having claimed thicknesses for individual layers or for overall layer. However, Hu teaches ranges for effective individual layer and thus overall layer thickness that overlap those claimed. See Hu (Claim 2; and page 5). It would have been obvious to one .
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 21 December 2020. Rejection is withdrawn. 
In view of applicant’s amendments and arguments, applicant traverses the duplicate claim objection of the Office Action mailed on 21 December 2020. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Hu of the Office Action mailed on 21 December 2020. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Hu of the Office Action mailed on 21 December 2020. Applicant appears to recognize significant overlap between claimed overall thickness range and Hu’s range. See Response filed on 18 March (middle page 10 of 12). Nevertheless, applicant argues that lower endpoint of Hu is greater than that being claimed. Whether or not this characterization is valid, rejection is not obviated since claimed range encompasses that of Hu, rendering it obvious. See MPEP 2144.05. Applicant argues that there may be advantages with claimed range versus that of Hu due to thickness differences, but claims are not limited to laminates of different thicknesses and there is no showing of unexpected results or persuasive argument commensurate in scope with claimed ranges. Rejections are maintained as revised above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
6 April 2021